United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Bryant Duke Paris, III, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-668
Issued: June 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 2012 appellant, through her attorney, filed a timely appeal from an
August 1, 2011 decision of the Office of Workers’ Compensation Programs (OWCP) denying
her request for reconsideration as untimely filed and failing to demonstrate clear evidence of
error. Because more than one year elapsed from the last merit decision dated March 15, 2010 to
the filing of this appeal, the Board lacks jurisdiction to review the merits of her case. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over this nonmerit decision.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to establish clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

For OWCP decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. 20 C.F.R.
§ 501.3(d)(2). An appeal of an OWCP decision issued on or after November 19, 2008 must be filed within 180 days
of the decision. 20 C.F.R. § 501.3(e) (2008).

FACTUAL HISTORY
On February 3, 2010 appellant filed a traumatic injury claim alleging that she sustained a
right shoulder injury on that date in the performance of duty. She stated that her right rotator
cuff began to hurt while she was boxing mail.
Appellant submitted February 3, 2010 emergency room reports and disability slips
reflecting treatment for right shoulder pain. Christine A. Verga, a physician’s assistant,
diagnosed right shoulder strain and related appellant’s history that she had developed acute
shoulder pain from casing mail.
By decision dated March 15, 2010, OWCP denied appellant’s claim. It found that she
had established the incident of February 3, 2010 but that the medical evidence was insufficient to
establish a causal relationship between her shoulder condition and the established work
activities.
In an appeal request form postmarked April 20, 2010, appellant requested a review of the
written record. By decision dated May 12, 2010, an OWCP hearing representative denied her
request as untimely.
Subsequent to OWCP’s March 15, 2010 decision, appellant submitted medical reports
from Dr. Clifford R. Wheeless, III, a Board-certified orthopedic surgeon, dated March 5, 2010
through May 13, 2011. Dr. Wheeless found that she was not able to perform the duties of her
regular position. He restricted appellant from sitting longer than two hours, standing longer than
six hours and lifting or carrying more than 10 pounds. Appellant was prohibited from climbing,
kneeling, bending, pushing, pulling, grasping or reaching above the shoulder.3
On March 24, 2010 Dr. Wheeless reported the results of a March 20, 2010 magnetic
resonance imaging (MRI) scan of the right shoulder, which revealed marked mild partial
supraspinatus tear and mild distal acromioclavicular (AC) joint arthritis. On examination the
right shoulder had full abduction and no instability. There was positive impingement sign and
mild AC joint tenderness.
In a March 30, 2010 attending physician’s report, Dr. Wheeless diagnosed rotator cuff
tear, degenerative joint disease (DJD) and bursitis. By placing a checkmark in the “yes” box, he
indicated his belief that appellant’s condition was caused or aggravated by employment factors.
The record also contains the March 20, 2010 MRI scan.
In an August 27, 2010 addendum report, Dr. Wheeless stated that appellant did not slip
and fall on her right shoulder. Rather, appellant felt immediate pain in her arm as she was lifting
heavy objects. Dr. Wheeless diagnosed arthroscopic rotator cuff tear, which he indicated was
supported by arthroscopic findings.

3

Appellant also submitted regular duty status reports from Dr. Wheeless through May 4, 2011 reflecting similar
work restrictions.

2

Appellant submitted medical reports dated January 26 through May 7, 2010 from
Dr. Cary Idler, a Board-certified orthopedic surgeon, related to a September 3, 2009 back injury.
On March 5, 2010 Dr. Idler stated that she continued to experience severe back and leg pain, as
well as right shoulder pain. On April 9, 2010 he diagnosed spondylosis, spinal stenosis, lumbar
radiculopathy and herniated disc, which he opined were causally related to the September 3,
2009 injury. Dr. Idler also opined that appellant’s shoulder injury was aggravated by the 2009
back injury.
The record contains notes dated February 5, 2010 from Kenneth Ramsauer, a physician’s
assistant, who stated that appellant was experiencing right shoulder pain and difficulty with
overhead use. The record also contains a June 29, 2010 surgical report of a right shoulder
arthroscopic rotator cuff repair and physical therapy notes dated July 13, 2010.
Appellant, through her attorney, requested reconsideration on May 10, 2011. Counsel
argued that OWCP’s March 15, 2010 decision denying her claim was erroneous based on
newly-discovered evidence. He contended that the following documents showed clear evidence
of error in OWCP’s decision: February 3, 2010 discharge instructions (showing that appellant
sustained a right rotator cuff tear); a report of a March 20, 2010 MRI scan (reflecting a rotator
cuff tear); June 29, 2010 operative notes (showing that appellant required surgery for a rotator
cuff tear); and notes from physical therapists and orthopedists noting that appellant sustained a
right shoulder injury.
By decision dated August 1, 2011, OWCP denied appellant’s request for reconsideration
on the grounds that it was untimely and did not establish clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
claimant must file her application for review within one year of the date of that decision.4 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA.5
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.6 OWCP regulations and procedure provide that OWCP will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in

4

20 C.F.R. § 10.607(a).

5

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

6

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

3

20 C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of error on
the part of OWCP.7
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.8 The evidence must be positive, precise and explicit and
must manifest on its face that OWCP committed an error.9 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.12 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of OWCP’s decision.13
ANALYSIS
OWCP’s merit decision of March 15, 2010 denied appellant’s traumatic injury claim on
the basis that the medical evidence did not establish a causal relationship between her diagnosed
right shoulder condition and the accepted work-related incident of February 3, 2010. As
appellant’s May 10, 2011 request for reconsideration was not filed within one year of the
March 15, 2010 decision, the Board finds that OWCP properly determined that it was untimely
and properly evaluated the evidence submitted under the clear evidence of error standard.
In appellant’s request for reconsideration, counsel argued that the March 15, 2010
decision was erroneous because newly-discovered evidence established that she sustained a
traumatic injury to her right shoulder on the date in question. The issue, however, is not whether
the evidence establishes that she sustained a traumatic injury, but rather, whether OWCP erred in
denying the claim at the time it issued its March 15, 2010 decision. Therefore, counsel’s
argument concerning the merits of the claim is not sufficient to establish clear evidence of error.
7

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004). OWCP procedure further provides that the term clear evidence of error is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that OWCP made an
error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized
medical report which, if submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, is not clear evidence of error. Id. at Chapter 2.1602.3c.
8

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

9

See Leona N. Travis, 43 ECAB 227, 240 (1991).

10

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

11

See Leona N. Travis, supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

13

Leon D. Faidley, Jr., supra note 5.

4

Appellant submitted numerous medical reports in support of her request for
reconsideration. The Board finds, however, that the evidence submitted is not sufficient to
establish error on the part of OWCP.
In a March 24, 2010 client note, provided examination findings and reported the results
of a March 20, 2010 MRI scan of the right shoulder. The MRI scan revealed marked mild partial
supraspinatus tear and mild distal AC joint arthritis. On March 30, 2010 Dr. Wheeless diagnosed
rotator cuff tear, DJD and bursitis and placed a checkmark in the “yes” box to reflect that
appellant’s condition was caused or aggravated by employment factors. On August 27, 2010
Dr. Wheeless stated that she felt immediate pain in her arm as she was lifting heavy objects on
February 3, 2010 and diagnosed arthroscopic rotator cuff tear, which he indicated was supported
by arthroscopic findings. The remainder of his reports consisted of duty status reports that
provided work restrictions. While Dr. Wheeless’ reports were generally supportive of the claim,
they do not establish error on the part of OWCP in denying appellant’s claim. It is not enough to
show that evidence could be construed so as to produce a contrary result.14 The submission of a
well-rationalized medical report which, if submitted before the denial of the claim was issued,
would have created a conflict in medical opinion is not clear evidence of error.15 None of the
reports are sufficient to raise a substantial question as to the correctness of the March 15, 2010
decision. The reports of Dr. Wheeless did not provide a rationalized causal relationship between
the diagnosed explanation of the shoulder condition and the events of February 3, 2010.16
Reports from Dr. Idler relating to appellant’s prior back injury are not relevant to the
instant case and are therefore insufficient to establish error.17 The March 5, 2010 report did not
address the issue of causal relationship and is insufficient to establish clear evidence of error.18
On April 9, 2010 Dr. Idler opined that appellant’s right shoulder injury was aggravated by her
2009 back injury. This unrationalized report is of insufficient probative value to shift the weight
of the evidence in favor of her or to raise a substantial question as to the correctness of OWCP’s
decision.19 Similarly, reports from physicians’ assistants and physical therapists, MRI scan
reports and operative reports, which do not contain any opinion on the issue of causal
relationship, are of limited probative value and are insufficient to establish clear evidence of
error.20

14

D.E., 59 ECAB 438 (2008).

15

See A.F., 59 ECAB 714 (2008).

16

Medical conclusions unsupported by rationale are of little probative value. Willa M. Frazier, 55 ECAB
379 (2004). A mere checkmark or affirmative notation in response to a form question on causal relationship is not
sufficient to establish a claim. See Gary J. Watling, 52 ECAB 278 (2001).
17

See Dean D. Beets, supra note 8.

18

Id.

19

Leon D. Faidley, Jr., supra note 5.

20

Medical evidence which does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship. Michael E. Smith, 50 ECAB 313 (1999).

5

On appeal, appellant’s representative requested oral argument before the Board. The
Board, within its discretion, denies the request for reconsideration as this matter can be
adequately addressed from the record and oral argument would serve no useful purpose.21
CONCLUSION
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely and failed to establish clear evidence of error such that review of
the merits was warranted.
ORDER
IT IS HEREBY ORDERED THAT the August 1, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

21

See 20 C.F.R. § 501.5.

6

